Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
 Claim Status
Claims 1 and 13 have been amended, support is found in claim 2 and figure 2.
Claims 4, 10 and 16 have been amended for consistency of claim language.
Claims 2, 3, 7-9, 14 and 15 have been cancelled.
Claims 1, 4-6, 10-13, 16-18 are currently pending.
Allowable Subject Matter
Claims 1, 4-6, 10-13, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes Nagamine which includes a battery module/stack, a rack assembly, a cooling air path, a thermal runaway gas pathway and a separator that physically separates the cooling air path from the thermal runaway gas.  However the system of Nagamine does not disclose an enclosure for the module/stack separate from the rack.  It would not be obvious to include the additional enclosure around the stack of batteries because this would prevent the air flow around the individual batteries as is required by the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727